DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25, 29-31, 41, 43-45, 73, 77-79, 89 and 91-93 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US Publication 2018/0049173 A1).
In regards to claims 25 and 73, Chen et al. (US Publication 2018/0049173 A1) teaches a method for transmitting an uplink control signal, comprising: determining, by a terminal, a plurality of time-frequency  resources for transmitting the uplink control signal in a time-domain scheduling unit (see paragraph 40; the enhanced UCI transmission and the function of the mapper manager 615); and transmitting, by the terminal, the uplink control signal to a network device on the plurality of time-frequency resources (see paragraph 40; The mapper manager 615 may transmit, during a transmission time interval, uplink data mapped to the data channel and uplink control data mapped to the control channel) , the uplink control signal being transmitted by use of a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform (see paragraph 51;  UCI is control signaling that may include any combination of (1) hybrid automatic repeat request (HARD) ACKnowledgement/Negative ACKnowledgement (ACK/NAK) information for one or more component carriers, (2) periodic channel state information (CSI) or aperiodic CSI feedback for one or more component carriers)), and the plurality of time-frequency resources for transmitting the uplink control signal in the time-domain scheduling unit are arranged into one or more of the different physical resource regions (see paragraph 70; the base station 105 may semi-statically configure the UE 115 for one or more types of waveforms for the PUSCH and/or PUCCH); the one or more physical resource regions comprise a first physical resource region for transmitting uplink control signals of the type Acknowledgement, ACK/Negative Acknowledgement, NACK, and a second physical resource region for transmitting uplink control signals of the type Channel State Information, CSI, feedback (see paragraph 6; UCI is control signaling that may include any combination of (1) hybrid automatic repeat request (HARD) ACKnowledgement/Negative ACKnowledgement (ACK/NAK) information for one or more component carriers, (2) periodic channel state information (CSI) or aperiodic CSI feedback for one or more component carriers); wherein time-frequency resources for transmitting uplink control signals of the type reference signal are configured into multiple resource groups, wherein the multiple resource group are allocated in one of the first physical resource region or the second physical resource region of the time-domain scheduling unit (see 
In regards to claims 29 and 77, Chen teaches, wherein the different physical resource region further comprises a third physical resource region, wherein the first, second, and third physical resource regions are overlapped, or wherein the first, second, and third physical resource regions are continuous in time domain (see figures 4 and 5A, the different PUCCHs are continuous).  
In regards to claims 30 and 78, Chen teaches, wherein the second physical resource region and the first physical resource region are continuous in time domain (see paragraph 79; the uplink resource allocation may include contiguous RBs, or, in some cases, non-contiguous RBs. In some instances, MU-MIMO techniques may be used to enable multiple UEs to share RBs. For example, the uplink resource allocation may be a MU-MIMO uplink (UL) grant of resources that may allocate RBs of an RB block to PUSCH, PUCCH, or both; also see figure 5A, the PUCCH for UEs).
In regards to claims 31 and 79, Chen teaches, wherein a last OFDM symbol of the third physical resource region in the time domain is a last OFDM symbol in the time-domain scheduling unit (see figures 5A-5B; the time slots 505b; which is the last slot in TTI 550).  
In regards to claims 41 and 89, Chen teaches wherein determining, by the terminal, the time-frequency physical resource for transmitting the uplink control signal in the time-domain scheduling unit comprises: receiving, by the terminal, indication information transmitted by the network device, the indication information being used to indicate the time-frequency physical resource for transmitting the uplink control signal in the time-domain scheduling unit (see paragraph 88 and figure 6; Mapper manager 615 may identify, for a TTI, a first uplink resource allocation to a UE of a first channel and determine, based on the first uplink resource allocation of the first channel, a second uplink resource allocation of a second channel to the UE. Mapper manager 615 may also identify, for a TTI, an uplink resource allocation to the UE of a physical shared channel for a first transmission channel).  
In regards to claims 43 and 91, Chen teaches, wherein the indication information is further used to indicate a time-frequency physical resource used by the terminal for transmitting uplink data in the time-domain scheduling unit (see paragraph 88; Mapper manager 615 may also identify, for a TTI, an uplink resource allocation to the UE of a physical shared channel for a first transmission channel, the uplink resource allocation including a set of resource blocks, each of the set of resource blocks including a set of subcarriers of a carrier, determine, based at least in part on the uplink resource 
In regards to claims 44 and 92, Chen teaches, wherein the time-frequency physical resources comprise resource elements (REs) (see paragraph 62 and figure 4; A resource element (RE) corresponds to one subcarrier 460 for one symbol period width 465 and may carry one modulated symbol per layer).  
In regards to claims 45 and 93, Chen teaches, wherein each of the physical resource regions comprises resource elements (REs) continuous in frequency region, and a plurality of Orthogonal Frequency Division Multiplexing (OFDM) signals (see paragraph 58; the DFTS-S-OFCM and resource elements discussion).  
Allowable Subject Matter
Claims 34, 36, 38, 40, 82, 84, 86 and 88 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
	Ghyslain et al. (WO 2016/105570 A1) teaches, in figures 4-5, the spectrum allocation for TDD and FDD respectively.  The allocation consists of control and data channels.  Using a combination of waveforms including CP-OFDM the UE can transmit a UCI inclusive of CSI and HARQ ACK (see paragraphs 59, 117 and 126).  Coventional CP-OFDM however is not without shortcomings (see paragraph 117).



Response to Arguments
Applicant’s arguments with respect to claim(s) filed on 12/14/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466